Title: James Madison to Lydia R. Bailey, 5 January 1836
From: Madison, James
To: Bailey, Lydia R.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Jany. 5. ‘36—
                            
                        
                        
                        I have received a few days ago No. 36 of the Quarterly Review, the preceding no. 35 was omitted or
                            miscarried—You will be so good as to forward that no. with respect.
                        
                        
                            (signed)
                                J. Madison.
                            
                        
                    